ORDER
By order of this court dated September 4, 1984, the respondent John R. Krouss was generally and indefinitely suspended from the practice of law with the exception that he was permitted to continue his duty as Lake of the Woods’ County Attorney and as general counsel for Rowell Laboratories, Inc. of Baudette, Minnesota. Respondent’s suspension was subject to public probation containing a number of terms and conditions, and his suspension provided that after two years he could apply for reinstatement conditioned upon complying with the terms of his probation. Pursuant to Rule 18 of the Rules on Lawyers Professional Responsibility, respondent has now petitioned for reinstatement to the practice of law. Following respondent’s petition for reinstatement, the Director of Lawyers Professional Responsibility has made his investigation and has reported his conclusions to a panel of Lawyers Professional Responsibility pursuant to Rule 18(b). A duly constituted panel conducted a hearing and has now made its recommendation pursuant to Rule 18(c). The panel’s recommendation is that, on the basis of the exhibits received into evidence, the testimony of the petitioner, and the report of the Director, the respondent John R. Krouss be reinstated to the practice of law in the State of Minnesota upon successful completion of the professional responsibility portion of the Minnesota State Bar Association.
The court having examined all of the files and records herein specifically waives any further hearing in the matter, and hav*505ing been fully advised in the matter orders that upon furnishing to this court evidence that he has successfully completed the professional responsibility portion of the Minnesota State Bar Examination, the respondent shall be restored to the full practice of law in the State of Minnesota.